UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6015



IRA WAYNE MADISON,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1232-7)


Submitted:   February 20, 2003         Decided:     February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ira Wayne Madison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ira Wayne Madison appeals from the district court orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion for reconsideration.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the district court.     See Madison v. Virginia, No.

CA-02-1232-7 (W.D. Va. Nov. 27 & Dec. 17, 2002). On appeal, Madison

asserts that the district court misconstrued a portion of his

complaint.    We find that his claims—even as clarified—were subject

to dismissal.    See Dist. of Columbia Ct. of App. v. Feldman, 460

U.S. 462, 482-86 (1983); see also McMahan v. International Ass’n of

Bridge, Structural & Ornamental Iron Workers, 964 F.2d 1462, 1467

(4th Cir. 1992) (holding that appellate courts may “affirm a

judgment for any reason appearing on the record”).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             AFFIRMED




                                  2